UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2335



BRYAN O’NEAL BENSON,

                                              Plaintiff - Appellant,

          versus


VANCE COUNTY SHERIFF; JOHN DOE DEPUTY SHERIFF;
LIEUTENANT WELDON BULLOCK,

                                           Defendants - Appellees,
          and


SERGEANT STERLIN WALKER,

                                                           Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:05-cv-00506-BR)


Submitted: June 15, 2007                         Decided: June 19, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan O’Neal Benson, Appellant Pro Se. James Redfern Morgan, Jr.,
Robert T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bryan O’Neal Benson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Benson v.

Vance County Sheriff, No. 5:05-cv-00506-BR (E.D.N.C. Dec. 12,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -